Case: 20-10309      Document: 00515759237         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 20-10309                           February 26, 2021
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Robert Michael Cross,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 7:19-CR-22-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Robert Michael Cross pleaded guilty to deprivation of rights under
   color of law, in violation of 18 U.S.C. § 242, and was sentenced to, inter alia,
   120-months’ imprisonment. Stipulated facts in his factual resume stated
   Cross, as acting Police Chief of Olney, Texas, arrested a victim, “J.F.”, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10309       Document: 00515759237         Page: 2    Date Filed: 02/26/2021




                                    No. 20-10309


   another individual, “C.W.”. Cross then coerced J.F. and C.W. to provide
   him with personal benefits, with the promise that Cross would have their
   criminal cases dismissed.     The presentence investigation report (PSR)
   included a statement by C.W. that, on one occasion, Cross drew a firearm,
   pointed it at J.F., and demanded J.F. engage in sexual acts with C.W. C.W.
   stated they complied because Cross had a firearm.
          The Sentencing Guideline applicable to Cross’ offense, Guideline
   § 2H1.1, provides the base offense level should be “the offense level from the
   offense guideline applicable to any underlying offense”.              U.S.S.G.
   § 2H1.1(a)(1).    The probation officer determined the applicable cross-
   reference was Guideline § 2A2.2 (aggravated assault with a deadly weapon).
   Sustaining the Government’s objection, however, the district court
   concluded the applicable cross-reference should be Guideline § 2A3.1
   (criminal sexual abuse). Cross contends the court erred in doing so.
          Although the parties debated the applicable cross-reference at the
   sentencing hearing, Cross did not object concerning the sufficiency of
   evidence to support the cross-reference to the criminal sexual abuse
   guideline.     He now claims, however, that cross-reference is erroneous
   because the record did not prove a sexual assault occurred regarding C.W.
   Accordingly, Cross did not preserve this issue at sentencing. See United
   States v. Chavez-Hernandez, 671 F.3d 494, 497 (5th Cir. 2012) (requiring
   defendant’s objection be specific and “sufficiently clear” to put the court on
   notice, otherwise review only for plain error); see also United States v.
   Nesmith, 866 F.3d 677, 679 (5th Cir. 2017) (holding objection valid if it alerts
   the court to the nature of the claimed error and provides it an opportunity to
   correct it).
          As noted, because Cross did not preserve in district court the issue on
   appeal, review is only for plain error. E.g., United States v. Broussard, 669




                                          2
Case: 20-10309      Document: 00515759237            Page: 3    Date Filed: 02/26/2021




                                      No. 20-10309


   F.3d 537, 546 (5th Cir. 2012). Under that standard, Cross must show a
   forfeited plain error (clear or obvious error, rather than one subject to
   reasonable dispute) that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, we have the
   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings”. Id. Cross does not show the requisite clear or obvious error.
          Regarding Cross’ being required to show a clear or obvious error that
   affected his substantial rights, “the district court need only determine its
   factual findings at sentencing by a preponderance of the relevant and
   sufficiently reliable evidence”. United States v. Hinojosa, 749 F.3d 407, 415
   (5th Cir. 2014) (internal quotation marks and citation omitted). A PSR
   generally bears sufficient indicia of reliability to be considered by the
   sentencing judge in making factual determinations. E.g., United States v.
   Zuniga, 720 F.3d 587, 591 (5th Cir. 2013). Further, statements derived from
   law-enforcement officers’ investigations, such as C.W.’s statements
   provided in the PSR, bear sufficient indicia of reliability. See United States v.
   Vela, 927 F.2d 197, 201 (5th Cir. 1991).
          Cross has not pointed to any requirement that the Government
   provide a sworn statement to support the PSR’s factual findings.
   Additionally, Cross did not present rebuttal evidence to show the
   information in the PSR was materially untrue, inaccurate, or unreliable. See
   Zuniga, 720 F.3d at 591. Thus, Cross cannot show factual error in the PSR.
          Finally, Cross contends the court erred by applying the cross-
   reference to criminal sexual abuse based on his forcing J.F. to have sexual
   intercourse with C.W. The commentary to Guideline § 2H1.1 states the
   “underlying offense” can derive from “any conduct established by the
   offense of conviction that constitutes an offense under federal, state, or local




                                           3
Case: 20-10309      Document: 00515759237          Page: 4   Date Filed: 02/26/2021




                                    No. 20-10309


   law”. U.S.S.G. § 2H1.1, cmt. n.1. A federal statute defines criminal sexual
   abuse as, inter alia, causing “another person to engage in a sexual act by
   threatening or placing that other person in fear”. 18 U.S.C. § 2242(1). The
   unrefuted preponderance of the evidence showed Cross threatened J.F. with
   a firearm and thereby caused him to engage in sexual acts with C.W. Under
   § 2242(1), J.F. was also a victim of sexual assault, and the cross-reference to
   criminal sexual abuse applies based on Cross’s acts toward J.F.            See
   § 2242(1); § 2H1.1, cmt. n.1.
          AFFIRMED.




                                         4